  Case 2:18-cv-13714-CCC-CLW Document 36 Filed 01/27/21 Page 1 of 2 PageID: 595


J. A. RAKOFSKY
INJURY & ACCIDENT LAW, LLC
P.O. BOX 32250 ● NEWARK, NJ 07102 ● Tel. 888.977.0090 ● Fax. 888.977.4711

                                                             January 27, 2021

       Via Regular mail:
       To:   Hon. Cathy L. Waldor,
             United States Magistrate Judge
             United States District Court
             District Court of New Jersey
             Dr. Martin Luther King, Jr. Courthouse
             50 Walnut Street, Room 4040
             Newark, NJ 07101

       RE:    Puello v. United States Postal Service, et al.
              Docket #:      2:18-cv-13714-CCC-CLW

       Dear Judge Waldor,

                I hope Your Honor is well. On May 18, 2020, I respectfully advised Your Honor
       that, “The fact is, it would appear Defendants are playing games with this Court and with
       Plaintiff. At this time, Defendants have cost us too much time and energy, which, during
       these difficult times, is not appreciated.” At that time, I also stated, “[w]hile Defendants,
       technically, provided a response to our Interrogatories, unfortunately, Defendants have
       not been responsive to any of the propounded Interrogatories…” Unfortunately, since
       then, little has changed in this regard.

               Plaintiff opposes counsel’s request to stay Expert Discovery. This is now the third
       attorney Defendant has deployed to appear in the instant matter. As Your Honor
       remembers, at the last Settlement Conference, Defendant was not sufficiently motivated
       to resolve the matter. Since then, Plaintiff has spent time and money interviewing and
       retaining experts. It is not right that Defendant now wishes to stay Expert Discovery;
       obviously, Plaintiff would be prejudiced thereby.

                In addition, Plaintiff was required to wait for too long in order to depose
       Defendant’s agents. Your Honor will remember that I pointed out in my May 18, 2020
       letter that, “Defendants flat-out refused to make a witness available. In fact, Defendant’s
       counsel expressly admitted, ‘Accordingly, USPS cannot produce a witness in response to
       plaintiff’s letter.’” While we finally deposed Defendant’s agents, at this time, we have
       waited long enough for Defendant to cooperate fully in this litigation. Now, Defendants
       wishes to save itself time and money by staying Expert Discovery, while prejudicing
       Plaintiff in the process. Respectfully, this must not be permitted.
  Case 2:18-cv-13714-CCC-CLW Document 36 Filed 01/27/21 Page 2 of 2 PageID: 596


J. A. RAKOFSKY
INJURY & ACCIDENT LAW, LLC
P.O. BOX 32250 ● NEWARK, NJ 07102 ● Tel. 888.977.0090 ● Fax. 888.977.4711
             If Your Honor has any further questions, please do not hesitate to make contact
       with me. Thank you.

       Respectfully submitted,

       /s/ Joseph Rakofsky

       Joseph Rakofsky, Esq.
